                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        ED CV 19-1042 FMO (KKx)                                        Date   August 14, 2019
 Title           Misael Romero v. John D. Karagias, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution

       By Order dated July 30, 2019, plaintiff was ordered to show cause, on or before August 6,
2019, why defendant Joyce Burgers (“Burgers”), should not be dismissed for lack of prosecution.
(See Dkt. 18, Court’s Order of July 30, 2019). The OSC noted that “[a]bsent a showing of good
cause, an action must be dismissed without prejudice if the summons and complaint are not
served on a defendant within 90 days after the complaint is filed. Fed. R. Civ. P. 4(m). Generally,
a defendant must answer the complaint within 21 days after service (60 days if the defendant is
the United States). Fed. R. Civ. P. 12(a). The court may dismiss the action prior to the 90 days,
however, if plaintiff(s) has/have not diligently prosecuted the action.” (Id.). The OSC stated that
it would stand submitted upon the filing of plaintiff’s response, an answer by Burgers, or an
application for entry of default. (See id.). As of the date of this Order, plaintiff has not responded
to the OSC. (See, generally, Dkt.).

       The court will provide plaintiff one final opportunity to serve and file a proof of service as
to Burgers. Based on the foregoing, IT IS ORDERED THAT:

     1. Plaintiff shall file a proof of service reflecting service of process on Burgers no later than
August 20, 2019.

        2. Plaintiff is advised that failure to file a proof of service reflecting service of process on
Burgers by the deadline set forth above shall result in the action against her being dismissed for
failure to serve, prosecute, and/or comply with a court order. See Fed. R. Civ. P. 4(m) & 41(b);
Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).


                                                                                       00     :    00

                                                         Initials of Preparer               vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
